Citation Nr: 1015946	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-28 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected right wrist arthrodesis, rated 10 percent disabling 
from May 1, 2003, 100 percent disabling from December 4, 
2008, and 30 percent disabling from March 1, 2009.

2.  Entitlement to an extraschedular rating for service-
connected right wrist arthrodesis.  

3.  Entitlement to an increased rating for gastroesophageal 
reflux disease and hiatal hernia, currently evaluated as 10 
percent disabling.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

This case comes to the Board on appeal from a September 2003 
rating decision which granted service connection and a 10 
percent rating for status post right wrist fracture with 
degenerative arthrosis, effective May 1, 2003.  In an April 
2009 rating decision, the RO granted a temporary 100 percent 
convalescent rating for the right wrist disability, effective 
December 4, 2008.  In a June 2009 rating decision, the RO 
granted a 30 percent rating for the right wrist disability, 
effective March 1, 2009.

Additional pertinent evidence was received from the Veteran 
in March 2010.  As the Veteran has waived initial RO review 
of this evidence, the Board will consider it.  38 C.F.R. § 
20.1304 (2009).

The issues of entitlement to an increased rating for 
gastroesophageal reflux disease (GERD) and entitlement to an 
extraschedular rating for the service-connected right wrist 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 4, 2008, the Veteran's right wrist 
disability was manifested by pain and limitation of motion, 
with no ankylosis or bone fusion.

2.  On December 4, 2008, the Veteran underwent right wrist 
arthrodesis, and the RO assigned a temporary convalescent 
rating effective that date, with a 30 percent rating 
effective March 1, 2009.

3.  From March 1, 2009, the Veteran's right wrist disability 
is manifested by favorable ankylosis of the right wrist.


CONCLUSIONS OF LAW

1.  Prior to December 4, 2008, the criteria for a disability 
evaluation in excess of 10 percent for status post right 
wrist fracture with degenerative arthrosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5213, 5214, 
5215 (2009).

2.  From March 1, 2009, the criteria for a disability 
evaluation in excess of 30 percent for residuals of right 
wrist arthrodesis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5213, 5214, 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice 
regarding the claim for service connection for a right wrist 
disability by a letter dated in June 2003.

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  That burden has not been met in this 
case. 

Moreover, additional notice was sent by letters dated in May 
2004, July 2005, December 2005, March 2006, May 2006, June 
2008, and July 2008.  The claim was last readjudicated in a 
June 2009 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
multiple physical examinations, obtained medical opinions as 
to the etiology and severity of disabilities, and afforded 
the appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased rating

The Veteran contends that his service-connected right wrist 
disability is more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). 

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. § 
4.45.

Service treatment records reflect that during service, the 
Veteran fractured his right wrist on multiple occasions, and 
underwent surgery on the wrist.  During the pendency of this 
appeal, he underwent right wrist arthrodesis (artificial 
ankylosis) on December 4, 2008.

The RO has rated the Veteran's service-connected right wrist 
disability as 10 percent disabling from May 1, 2003; 100 
percent disabling from December 4, 2008; and 30 percent 
disabling from March 1, 2009.  During the period from 
December 4, 2008 until March 1, 2009, a temporary total 
rating was assigned during the Veteran's convalescence from 
his right wrist surgery.  See 38 C.F.R. § 4.30.  The 
disability was initially rated under Diagnostic Code 5215 
(pertaining to limitation of motion of the wrist), and since 
March 1, 2009, has been rated under Diagnostic Code 5214 
(pertaining to ankylosis of the wrist).  

The Board notes that the Veteran is already in receipt of a 
10 percent rating for a surgical scar of the right wrist.

Normal dorsiflexion of the wrist is from 0 to 70 degrees and 
normal palmar flexion is from 0 to 80 degrees.  See 38 C.F.R. 
§ 4.71, Plate I.  Normal ulnar deviation is from 0 to 45 
degrees and normal radial deviation is from 0 to 20 degrees.  
Id.

Limitation of motion of the wrist is rated under Diagnostic 
Code 5215.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under 
that code, a maximum 10 percent disability evaluation is 
assigned for either the major (dominant) or minor (non-
dominant) hand with dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm.  Id.  Hence, 
a higher rating is not warranted under this code during the 
entire rating period on appeal.  Other potentially applicable 
diagnostic codes are listed below.

Under Diagnostic Code 5214, a 30 percent rating is warranted 
when there is favorable ankylosis in 20 to 30 degrees of 
dorsiflexion in the major wrist.  A 40 percent rating is 
warranted when there is ankylosis of the major wrist in any 
other position, except favorable.  A 50 percent rating is 
warranted when there is unfavorable ankylosis, in any degree 
of palmar flexion, or with ulnar or radial deviation of the 
major wrist.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet. App. 524 (1999) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th Ed. 
1994) at 86).  Extremely unfavorable ankylosis will be rated 
as loss of use of the hand under Diagnostic Code 5125.

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Supination of the 
forearm limited to 30 degrees or less is rated 10 percent 
disabling for the major side.  Limitation of pronation with 
motion lost beyond the last quarter of arc, so the hand does 
not approach full pronation, is rated 20 percent disabling 
for the major side; limitation of pronation with motion lost 
beyond the middle of arc is rated 30 percent disabling for 
the major side.  Loss of supination or pronation due to bone 
fusion, with the hand fixed near the middle of the arc or 
moderate pronation, is rated 20 percent disabling for the 
major side; loss of supination or pronation due to bone 
fusion, with the hand fixed in full pronation, is rated 30 
percent disabling for the major side; and loss of supination 
or pronation due to bone fusion, with the hand fixed in 
supination or hyperpronation, is rated 40 percent disabling 
for the major side.  38 C.F.R. § 4.71a.

Multiple VA examinations of the right wrist have been 
performed throughout the rating period on appeal.  Such 
examinations reflect that the Veteran's right hand is his 
dominant hand.

On examination in June 2003, range of motion of the right 
wrist was 15 degrees of extension, 10 degrees of flexion, and 
positive pain with radial deviation to 15 degrees.  There was 
positive clunk and crepitation with range of motion.  There 
was dorsal synovitis which was boggy without effusion.  There 
was pain on range of motion.  The Veteran complained of 
constant right wrist pain.  He wore a wrist brace, and 
reported pain when pushing and lifting.  He also complained 
of swelling, night cramping, and difficulty buttoning his 
shirt.  An X-ray study showed that the Veteran was status 
post proximal row carpectomy.  There was anatomic alignment.  
The diagnostic assessment was "status post --- wrist" with 
degenerative arthrosis of the right dominant wrist with 
painful range of motion.  The examiner opined that the 
Veteran would ultimately require a wrist fusion based on his 
young age and right-hand dominance.

An August 2003 outpatient treatment record from Moncrief Army 
Hospital reflects that range of motion of the right wrist was 
from 35 degrees of extension to 15 degrees of flexion.  Right 
grip strength was reduced in comparison to the left hand. 

An April 2004 private treatment note from J.S.M., MD, 
reflects that the Veteran complained of increasing pain in 
the wrist, including pain on motion.  The examiner noted that 
an X-ray study showed fairly advanced degenerative joint 
disease of the wrist, with several bones having been removed.  
There was a lot of degenerative joint disease and deformity 
along the distal radius and on the carpus itself.

At a June 2004 VA examination, the Veteran complained of 
significant right wrist pain, as well as stiffness.  He wore 
a right wrist splint essentially at all times.  He reported 
flare-ups whenever he had to do any lifting or writing, and 
could only write with two fingers.  On examination, there was 
significant tenderness to palpation of the wrist dorsally.  
Range of motion was 20 degrees of dorsiflexion and volar 
flexion with pain throughout the range of motion.  There was 
10 degrees of ulnar and radial deviation with pain throughout 
the range of motion in each direction.  There was 
significantly limited grip strength at 3/5, and pinch 
strength was 3/5.  The diagnosis was nonunion of the scaphoid 
fracture of the right wrist with development of degenerative 
changes in his right wrist, and significant disability with 
loss of range of motion and pain.  Range of motion measured 
above was additionally limited by pain following repetition.  
The examiner estimated that range of motion was additionally 
limited by 10 degrees following repetitive motion.

At a July 2006 VA examination, the Veteran complained of 
daily right wrist pain that was 8/10 in intensity.  He 
complained of occasional swelling, heat, and redness.  He 
denied stiffness, instability or locking of the wrist.  He 
also reported weakness in the right wrist.  On examination, 
he was diffusely tender at the wrist but more so over the 
distal radius.  He had extension of the wrist of 20 degrees 
and flexion of the right wrist to 20 degrees, both with 
moderate pain throughout the entire range of motion.  After 
repetitive ranging of the right wrist, there was no change in 
his level of pain or decrease in his range of motion.  Range 
of motion was therefore not additionally limited by pain, 
fatigue, weakness or lack of endurance following repetitive 
use.  There was no ligamentous laxity.  An X-ray study showed 
evidence of removal of the proximal carpal row with 
articulation of the capitate in the distal radius.  There was 
a small amount of cystic change in the articular surface of 
the distal radius.  The diagnosis was multiple right wrist 
fractures, healed.

A June 2007 VA X-ray study of the right wrist showed 
postoperative changes consistent with resection of the 
proximal row of the carpal bones.  The degree of degenerative 
joint disease at the right wrist has increased minimally 
since a July 2006 study.

An August 2007 VA orthopedic consult reflects that range of 
motion of the right wrist was as follows:  20-30 degrees of 
dorsiflexion, 30 degrees of volar flexion, 10 degrees of 
radial deviation and 20 degrees of ulnar deviation.  He 
refused to flex his thumb and IF secondary to pain at the 
wrist.  An X-ray study showed status post PRC, sclerotic 
changes lunate facet, little to no joint space capito-radial 
articulation.  The diagnostic impression was wrist 
arthrosis/pain status post proximal row carpectomy (PRC) and 
carpal tunnel syndrome.  The examiner noted that the Veteran 
had maintained excellent motion per examination, but did not 
use his wrist for any activities (he was a typist at work and 
only used his left hand) and wore a splint full time 
secondary to pain.  In contrast to the August 2007 diagnostic 
impression of carpal tunnel syndrome, electromyography 
studies of the right median, ulnar, and radial nerves showed 
normal values in October 2007 and December 2007.  A November 
2007 orthopedic consult reflects 20 degrees of flexion and 20 
degrees of extension.

At a May 2008 VA examination, the examiner noted that he had 
reviewed the claims file, and noted that he found no evidence 
of hardware placement in the right wrist.  The Veteran 
complained of constant right wrist pain at a level of 9/10.  
He used a wrist splint and a special orthopedic pillow.  
Range of motion of the right wrist was as follows:  
dorsiflexion to 30 degrees, palmar flexion to 10 degrees, 
radial flexion to 4 degrees, and ulnar deviation to 20 
degrees.  All motion was performed with pain.  Muscle 
strength was 5/5.  Neurologically, sensory and light touch 
tests were intact.  Deep tendon reflexes were intact.  The 
examiner noted that an October 2007 electromyography was 
negative for carpal tunnel syndrome.  

On VA peripheral nerves examination in May 2008, the examiner 
noted that a December 2007 nerve conduction study of the 
right upper extremity showed normal function in the median, 
ulnar and radial nerves.  After examining the Veteran's right 
wrist and hand, the examiner opined that there was no 
objective evidence of a neurologic or nerve impairment in the 
right hand or wrist, which finding was supported by a normal 
nerve conduction velocity test.


In a January 2008 rating decision, the RO denied service 
connection for carpal tunnel syndrome of the right wrist.

Private medical records from Midlands Orthopaedics reflect 
that on December 4, 2008, the Veteran underwent a right wrist 
arthrodesis with Darrach resection arthroplasty.  A January 
2009 X-ray study shows a plate in place in his wrist.  A 
February 2009 outpatient note reflects the examiner noted 
that the Veteran was still slightly tight to have full 
flexion at the metacarpal phalangeal joints, and the proximal 
interphalangeal and distal interphalangeal joints were good.  
He had full supination and full pronation of his right wrist.  
The Veteran reported that he was starting to use his wrist 
more normally.

At a May 2009 VA examination, the Veteran reported that since 
his surgery, he felt that his right wrist was worse.  He 
reported constant pain along the dorsum of the right hand and 
wrist.  He saw his private orthopedists every two to three 
months.  He said he had been given pain medication but only 
took it once per week because he did not like to take it.  He 
said he could not do anything with his right hand.  He denied 
flare-ups, and said he had constant consistent pain.  On 
examination, he was unable to extend, flex, ulnar or radially 
deviate the wrist due to extreme pain.  Range of motion was 
obviously 0 degrees in each of these planes.  There was 
diffuse swelling along the dorsum of the hand and tenderness 
overlying the dorsum of the wrist and hand.  There was no 
evidence of radial or triangular fibrocartilage complex 
(TFCC) tenderness.  An X-ray study showed resection of the 
proximal carpal row, plate and screw fixation hardware and 
uranium arthrodesis on the distal radius and distal carpal 
row and the base of the third metacarpal.  The hardware 
appeared intact and the alignment appeared satisfactory.  The 
diagnosis was multiple right wrist fractures requiring 
proximal row  corpectomies and most recently a right wrist 
arthrodesis with residual loss of range of motion in the 
wrist.

Prior to December 4, 2008

During the period prior to the right wrist arthrodesis in 
December 2008, the Veteran's right wrist disability was 
primarily manifested by pain and limitation of motion.  
Ankylosis was not shown during this period, and thus a rating 
in excess of 10 percent is not warranted under Diagnostic 
Code 5214.  During this period, a higher rating is also not 
warranted under Diagnostic Code 5213, as there was no 
evidence of limitation of pronation with motion lost beyond 
the last quarter of arc, or evidence of bone fusion with the 
hand fixed near the middle of the arc or moderate pronation.  

The Board recognizes the Veteran's reports of right wrist 
pain.  However, where a Veteran is in receipt of the maximum 
rating for limitation of motion of a joint, the provisions 
under DeLuca, do not apply.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997).  In this case, the Veteran's 10 percent 
evaluation during the period prior to December 4, 2008 is the 
maximum rating for loss of motion of the wrist.  38 C.F.R. § 
4.71a, Diagnostic Code 5215.  Since there is no applicable 
diagnostic code that provides an evaluation in excess of 10 
percent for limitation of motion of the wrist, 38 C.F.R. §§ 
4.40, 4.45, and 4.59 are not applicable.

In sum, there is no support for a disability rating in excess 
of 10 percent for the Veteran's service-connected right wrist 
disability during the period prior to December 4, 2008.  

From March 1, 2009

As noted above, the Veteran was in receipt of a temporary 
total rating from December 4, 2008 until March 1, 2009, when 
a 30 percent rating was assigned.

During the period from March 1, 2009, the evidence 
demonstrates ankylosis of the right wrist, due to the 
arthrodesis, and Diagnostic Code 5214 is applicable.  The 
next-higher 40 percent rating is not warranted under this 
Diagnostic Code, as the medical evidence does not show 
unfavorable ankylosis of the right wrist.  As noted above, 
satisfactory alignment is shown on X-ray studies.  Moreover, 
the February 2009 private outpatient treatment record shows 
that the Veteran is still able to use his right hand.  
Accordingly, a higher rating is not warranted under 
Diagnostic Code 5125 based on loss of use of a hand.

The Board finds that the next higher 40 percent rating is not 
warranted under Diagnostic Code 5213, as the evidence does 
not show that the right hand is fixed in supination or 
hyperpronation.

The Board has considered the potential application of a 
separate rating based on some reports of reduced grip 
strength in the right hand.  However, electromyography 
studies of the right arm in October 2007 and December 2007 
were normal, and thus a separate compensable rating is not 
warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.14 (2009).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  

ORDER

During the period prior to December 4, 2008, a schedular 
rating in excess of 10 percent for a right wrist disability 
is denied.

From March 1, 2009, a schedular rating in excess of 30 
percent for a right wrist disability is denied.


REMAND

In an October 2009 rating decision, the RO denied an increase 
in a 10 percent rating for service-connected GERD.  In a 
November 2009 VA Form 9, the Veteran said he wanted to appeal 
for an increased rating for this disability.  That statement 
is a timely notice of disagreement as to the initial rating.

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  The claim for an increased rating 
for GERD is being remanded for issuance of a statement of the 
case and to give the Veteran the opportunity to complete an 
appeal. 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

With respect to the issue of entitlement to an extraschedular 
rating for service-connected residuals of right wrist 
arthrodesis, governing regulation provides that in 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b) (1).

During the course of the appeal, the Veteran's service-
connected right wrist disability appears to have caused 
interference with employment.  At his March 2010 Board 
hearing, the Veteran testified that he could not type with 
his right hand and had missed approximately three days of 
work per month due to his service-connected right wrist 
disability.  In May 2009, a VA examiner noted that the 
Veteran reported that he typed with his left hand due to pain 
in his right hand, and said he could not hold a phone in his 
right hand, and observed that the Veteran was unable to 
perform range of motion of the wrist due to extreme pain.  
The RO has not addressed the issue of extraschedular 
consideration for the service-connected right wrist 
disability.

The Board is precluded from assigning an extra-schedular 
rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  Although 
the Board may not assign an extraschedular rating in the 
first instance, it must specifically adjudicate whether to 
refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

The Veteran's right wrist disability is manifested by limited 
motion, with associated symptoms of pain.  These factors are 
contemplated by the rating criteria applicable to the wrist.  
The Veteran, however, also reports that he is unable to 
perform all of the duties of his job because he cannot type 
with his right hand and is limited in use of the telephone.  
These additional complaints are not reasonably contemplated 
by the rating criteria and are reported to cause marked 
interference with Veteran's employment.  The assigned 
schedular evaluations are, therefore, inadequate.  Hence, the 
Board finds referral for consideration of an extraschedular 
rating is warranted. 

Prior to referral, the RO/AMC must contact the Veteran to 
determine if he has any additional evidence relevant to the 
question of whether his service-connected right wrist 
disability has caused marked interference with employment, to 
include documentation of time lost from work and statements 
from supervisors and/or co-workers concerning interference 
with employment associated with his right wrist disability.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
substantiate a claim for an extraschedular 
rating under 38 C.F.R. § 3.321(b) for his 
service-connected right wrist disability 
and an explanation as to the information 
and evidence needed establish an effective 
date for an extraschedular rating.  Notify 
the Veteran that evidence that could be 
pertinent to his claim includes 
documentation of time lost from work and 
statements from supervisors and/or co-
workers concerning interference with 
employment associated with his right 
wrist.

2.  After completion of the foregoing, 
refer the Veteran's claim for an increased 
rating for the service-connected right 
wrist disability to the Director of 
Compensation and Pension Service pursuant 
to the provisions of 38 C.F.R. § 3.321(b) 
for consideration of whether assignment of 
an extraschedular rating is warranted.  
The Director is specifically asked to 
address whether the Veteran's service 
connected disability of the right wrist 
results in a marked interference with 
employment, with specific consideration of 
the sequential analysis noted in Thun v. 
Peake, 22 Vet. App. 111 (2008).

3.  Issue a statement of the case to the 
Veteran, addressing the issue of 
entitlement to an increased rating for 
GERD (rated 10 percent disabling).  The 
Veteran must be advised of the time limit 
in which he may file a substantive appeal. 
38 C.F.R. § 20.302(b).  Then, only if an 
appeal is timely perfected, should the 
issue be returned to the Board for further 
appellate consideration, if otherwise in 
order.

4.  If the claim for an extraschedular 
rating is denied, issue a supplemental 
statement of the case, with consideration 
of all additional evidence received since 
the last supplemental statement of the 
case, and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


